Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated September 30, 2014 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Biota Pharmaceuticals, Inc.'s Annual Report on Form 10-K for the year ended June 30, 2014. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Atlanta, GA
